PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nienaber, David, K
Application No. 15/141,324
Filed: 28 Apr 2016
For: PHASE SECTOR BASED SIGNAL CHARGE ACQUISITION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(e), filed January 12, 2022,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the corrected Application Data Sheet (ADS) filed September 20, 2021. This is also a decision on the concurrently-filed petition under 37 CFR 1.182 requested expedited treatment of the petition under 37 CFR 1.78(e).

The petitions are DISMISSED.

Petition Under 37 CFR 1.182 for Expedited Consideration

The petition under 37 CFR 1.182 is dismissed for lack of a proper signature. 

37 CFR 1.31 states that an applicant for patent may file and prosecute the applicant’s own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity ( e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. 37 CFR 1.33(b)(2)(3) states that all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. The ADS filed with the original application papers on April 28, 2016 lists a juristic entity, Innoventure L.P., as the applicant.

The petition, signed by the inventor, is not acceptable because the applicant is not the inventor. Rather, the applicant is the assignee and is a juristic entity. Therefore, the petition must be signed by a patent practitioner. 

It is noted that the petition under 37 CFR 1.78(e) states that “we filed an assignment of ownership to myself personally from InnoVenture L.P. on 04/17/20.” No assignment has been recorded.


A properly-signed renewed petition must be filed if reconsideration is desired.

Petition under 37 CFR 1.78(e)

The petition under 37 CFR 1.78(e) is also dismissed because it is not properly signed. As indicated above, papers submitted on behalf of a juristic entity must be signed by a patent practitioner. As the applicant is a juristic entity, the papers signed by the inventor cannot be accepted. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1) above.

With regard to item (1), the ADS also cannot be accepted because it is improperly signed. As indicated above, only a registered patent practitioner can sign papers on behalf of a juristic entity. As such, the ADS cannot be accepted. 

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)